 

Exhibit 10.1

AMENDED AND RESTATED ALLERGAN plc 2011 INCENTIVE AWARD PLAN

Article 1

PURPOSE

The purpose of the Amended and Restated Allergan, Inc. 2011 Incentive Award Plan
(the “Plan”) is to promote the success and enhance the value of Allergan plc
(the “Company”) by linking the individual interests of the members of the Board
and Employees to those of Company stockholders and by providing such individuals
with an incentive for outstanding performance to generate superior returns to
Company stockholders. The Plan is further intended to provide flexibility to the
Company in its ability to motivate, attract, and retain the services of members
of the Board and Employees upon whose judgment, interest, and special effort the
successful conduct of the Company’s operation is largely dependent. The Plan
succeeds the Allergan, Inc. 1989 Incentive Compensation Plan, the Allergan, Inc.
2001 Premium Priced Stock Option Plan, the Allergan, Inc. Employee Recognition
Stock Award Plan, the Allergan, Inc. 2003 Nonemployee Director Equity Incentive
Plan, the Allergan, Inc. 2008 Incentive Award Plan and the Allergan, Inc. 2011
Incentive Award Plan (the “Prior Plan”), in each case, as amended from time to
time. This Plan constitutes an amendment and restatement of the Amended and
Restated Allergan, Inc. 2011 Incentive Award Plan.

Article 2

DEFINITIONS AND CONSTRUCTION

Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise. The singular
pronoun shall include the plural where the context so indicates.

2.1 “Administrator” shall mean the entity that conducts the general
administration of the Plan as provided in Article 13. With reference to the
administration of the Plan with respect to Awards granted to Non-Employee
Directors, the term “Administrator” shall refer to the Board. With reference to
the duties of the Committee under the Plan which have been delegated to one or
more persons pursuant to Section 13.6, or as to which the Board has assumed, the
term “Administrator” shall refer to such person(s) unless and until the
Committee or the Board has revoked such delegation or the Board has terminated
the assumption of such duties.

2.2 “Affiliate” shall mean (a) Subsidiary; (b) any entity that is disregarded,
under Treasury Regulation Section 301.7701-3, as an entity separate from either
(i) the Company or (ii) any Subsidiary, and (c) any other entity in which the
Company has an ownership interest.

2.3 “Allergan” shall mean Allergan plc, a public limited company organized under
the laws of Ireland.

2.4 “Allergan Common Stock” means a share of common stock, par value $0.01 per
share, of Allergan.

 

--------------------------------------------------------------------------------

 

2.5 “Applicable Accounting Standards” shall mean Generally Accepted Accounting
Principles in the United States or such other accounting principles or standards
as may apply to the Company’s financial statements under United States federal
securities laws from time to time.

2.6 “Award” shall mean an Option, a Restricted Stock award, a Restricted Stock
Unit award, a Performance-Based Award, a Dividend Equivalents award, a Deferred
Stock award, a Deferred Stock Unit award, a Stock Payment award, a Performance
Bonus Award, a Performance Share award, or a Stock Appreciation Right which may
be awarded or granted under the Plan (collectively, “Awards”).

2.7 “Award Agreement” shall mean any written notice, agreement, terms and
conditions, contract or other instrument or document evidencing an Award,
including through electronic medium, which shall contain such terms and
conditions with respect to an Award as the Administrator shall determine
consistent with the Plan.

2.8 “Award Limit” shall mean with respect to Awards that shall be payable in
Shares or in cash, as the case may be, the respective limit set forth in Section
3.3.

2.9 “Board” shall mean the Board of Directors of the Company.

2.10 “Change in Control” shall mean the occurrence of any of the following:

(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”)), (i) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of ordinary shares of the Company which, when added to the Common
Stock beneficially owned by such Person, represents more than fifty percent
(50%) of either (A) the total Fair Market Value of the then outstanding stock of
the Company (the “Outstanding Company Shares”) or (B) the combined voting power
of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”), or (ii) during any 12-month period, of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of
securities of the Company representing fifty percent (50%) or more of the
Outstanding Company Voting Securities; provided, however, that for purposes of
this subsection (a), the following acquisitions of securities of the Company
shall not constitute a Change in Control: (V) any acquisition directly from the
Company, (W) any acquisition by the Company, (X) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company, (Y) any acquisition made by a Person who
is eligible under the provisions of Rule 13d-1 under the Exchange Act as in
effect on the date hereof to report such acquisition on Schedule 13G, or (Z) any
acquisition by any corporation pursuant to a transaction which complies with
clauses (i), (ii) and (iii) of Section 2.10(c) below; or

(b) Individuals who, as of the Closing Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any person becoming a director subsequent to such
date whose election, or nomination for election by the Company’s shareholders,
was approved by a vote of at least a majority of the

2

--------------------------------------------------------------------------------

 

directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding for this purpose,
any such person whose initial assumption of office as a member of the Board
occurs as a result of an actual or threatened election contest with respect to
the election or removal of directors or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board; or

(c) Consummation of a reorganization, merger or consolidation, or sale or other
disposition of all or substantially all (defined as more than 50% of the total
gross fair market value) of the assets of the Company (a “Business
Combination”), in each case unless, following such Business Combination, (i)
Persons who were the beneficial owners, respectively, of the Outstanding Company
Shares and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than fifty
percent (50%) of the then outstanding Shares and the combined voting power of
the then outstanding voting securities entitled to vote generally in the
election of directors of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or substantially all of the Company’s assets
either directly or through one or more subsidiaries), (ii) no Person (excluding
any corporation resulting from such Business Combination or any employee benefit
plan (or related trust) of the Company or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, more than fifty
percent (50%) of the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination, and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board providing such Business
Combination.

Notwithstanding anything herein to the contrary, with respect to Awards granted
prior to the Closing Date, the definition of Change in Control that will apply
will be that definition in effect at the time of the grant of such Award.

In addition, if a Change in Control constitutes a payment event with respect to
any portion of an Award that provides for the deferral of compensation and is
subject to Section 409A of the Code, the transaction or event must also
constitute a “change in control event,” as defined in Treasury Regulation
§1.409A-3(i)(5) to the extent required by Section 409A.

The Administrator shall have full and final authority, which shall be exercised
in its sole discretion, to determine conclusively whether a Change in Control of
the Company has occurred pursuant to the above definition, and the date of the
occurrence of such Change in Control and any incidental matters relating
thereto; provided that any exercise of authority in conjunction with a
determination of whether a Change in Control is a “change in control” event as
defined in Treasury Regulation Section 1.409A-3(i)(5) shall be consistent with
such regulation.

2.11 “Closing Date” shall have the meaning set forth in the Merger Agreement.

2.12 “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time, together with the regulations and official guidance promulgated
thereunder.

3

--------------------------------------------------------------------------------

 

2.13 “Committee” shall mean the Compensation Committee of the Board, or another
committee or subcommittee of the Board, appointed as provided in Section 13.1.

2.14 “Common Stock” shall mean the ordinary shares of the Company, par value
$0.0001 per share.

2.15 “Company” shall have the meaning set forth in Article 1.

2.16 “Covered Employee” shall mean any Employee who is, or could be, a “covered
employee” within the meaning of Section 162(m) of the Code.

2.17 “Deferred Stock” shall mean a right to receive Shares awarded under Section
10.4.

2.18 “Deferred Stock Unit” shall mean a right to receive Shares awarded under
Section 10.5.

2.19 “Director” shall mean a member of the Board, as constituted from time to
time.

2.20 “Disability” shall mean, unless otherwise defined in an employment
agreement between the Holder and the Company, total and permanent disability in
accordance with the Company’s long-term disability plan, as determined by the
Committee.

2.21 “Dividend Equivalent” shall mean a right to receive the equivalent value
(in cash or Shares) of dividends paid on Shares, awarded under Section 10.2.

2.22 “DRO” shall mean a domestic relations order as defined by the Code or Title
I of the Employee Retirement Income Security Act of 1974, as amended from time
to time, or the rules thereunder.

2.23 “Effective Date” shall mean the date the Plan was approved by the Allergan
board of directors.

2.24 “Effective Time” shall have the meaning set forth in the Merger Agreement.

2.25 “Eligible Individual” shall mean any person who is an Employee or a
Non-Employee Director, as determined by the Committee.

2.26 “Employee” shall mean any officer or other employee of the Company or of
any Affiliate, other than any individuals who were employed, immediately before
the Effective Time, by the Company or any of its Subsidiaries as of immediately
before the Effective Time.

2.27 “Equity Restructuring” shall mean a nonreciprocal transaction between the
Company and its stockholders, such as a stock dividend, stock split, spin-off,
rights offering or recapitalization through a large, nonrecurring cash dividend,
that affects the number or kind of Shares (or other securities of the Company)
or the share price of Common Stock (or other securities) and causes a change in
the per share value of the Common Stock underlying outstanding Awards.

4

--------------------------------------------------------------------------------

 

2.28 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

2.29 “Fair Market Value” shall mean, as of any given date, the value of a Share
determined as follows:

(a) If the Common Stock is traded on any established stock exchange, the closing
price for a Share as quoted on such exchange for such date, or if there is no
closing price for a Share on the date in question, the closing price for a Share
on the first trading date immediately prior to such date during which a sale
occurred, as reported in The Wall Street Journal (or such other source as the
Company may deem reliable for such purposes);

(b) If the Common Stock is regularly quoted by a recognized securities dealer
but closing sales prices are not reported, the value of a Share shall be the
mean of the high bid and low asked prices for such date or, if there are no high
bid and low asked prices for a Share on the date in question, the high bid and
low asked prices for a share of Common Stock on the last preceding date for
which such information exists, as reported in The Wall Street Journal or such
other source as the Administrator deems reliable; or

(c) If the Common Stock is not traded on an established stock exchange or quoted
on a national market or other quotation system, the value established by the
Administrator acting in good faith.

2.30 “Full Value Award” shall mean any Award other than (i) an Option, (ii) a
Stock Appreciation Right or (iii) any other Award for which the Holder pays the
intrinsic value existing as of the date of grant (whether directly or by
forgoing a right to receive a payment from the Company or any Affiliate).

2.31 “Full Value Ratio” shall mean that 2.46 Shares.

2.32 “Greater Than 10% Stockholder” shall mean an individual then owning (within
the meaning of Section 424(d) of the Code) more than 10% of the total combined
voting power of all classes of stock of the Company or any subsidiary
corporation (as defined in Section 424(f) of the Code) or parent corporation
thereof (as defined in Section 424(e) of the Code).

2.33 “Holder” shall mean a person who has been granted an Award.

2.34 “Incentive Stock Option” shall mean an Option that is intended to qualify
as an incentive stock option and conforms to the applicable provisions of
Section 422 of the Code.

2.35 “Legacy Allergan Shares” shall mean the product of (i) the number of shares
of Allergan, Inc. Common Stock that remain available for issuance as of the
Effective Time and (ii) the Stock Award Exchange Ratio (which shall be rounded
up to the nearest whole share if half a share or more or down to the nearest
whole share if less than half a share); provided, however, that in no event
shall the number of Legacy Allergan Shares equal or exceed twenty percent (20%)
of the outstanding Shares as of the Closing Date.

5

--------------------------------------------------------------------------------

 

2.36 “Merger Agreement” shall mean the Agreement and Plan of Merger (as it may
be amended from time to time) dated as of November 16, 2014, between the
Company, Avocado Acquisition Inc., a wholly owned subsidiary of the Company, and
Allergan, Inc.

2.37 “Non-Employee Director” shall mean a Director of the Company who is not an
Employee.

2.38 “Non-Qualified Stock Option” shall mean an Option that is not an Incentive
Stock Option.

2.39 “Normal Retirement Eligibility Date” shall mean, with respect to any
Holder, the later of (a) the date on which such Holder attains age 55 and (b)
the date such Holder completes five years of continuous employment with the
Company or any of its Affiliates.

2.40 “NYSE Rules” shall mean the NYSE Company Listed Manual and interpretive
guidance thereunder, including Rule 303A.08.

2.41 “Option” shall mean a right to purchase Shares at a specified exercise
price, granted under Article 6. An Option shall be either a Non-Qualified Stock
Option or an Incentive Stock Option; provided, however, that Options granted to
Non-Employee Directors shall only be Non-Qualified Stock Options.

2.42 “Option Term” shall have the meaning set forth in Section 6.4.

2.43 “Parent” shall mean any entity (other than the Company), whether domestic
or foreign, in an unbroken chain of entities ending with the Company if each of
the entities other than the Company beneficially owns, at the time of the
determination, securities or interests representing at least fifty percent (50%)
of the total combined voting power of all classes of securities or interests in
one of the other entities in such chain.

2.44 “Performance-Based Award” shall mean an Award other than an Option or Stock
Appreciation Right granted pursuant to Article 6 or 11, but which is subject to
the terms and conditions set forth in Article 5. All Performance-Based Awards
are intended to qualify as Performance-Based Compensation.

2.45 “Performance-Based Compensation” shall mean any compensation that is
intended to qualify as “performance-based compensation” as described in
Section 162(m)(4)(C) of the Code.

2.46 “Performance Bonus Award” has the meaning set forth in Section 10.6.

2.47 “Performance Criteria” shall mean the criteria (and adjustments) that the
Committee selects for an Award for purposes of establishing the Performance Goal
or Performance Goals for a Performance Period, determined as follows:

(a) The Performance Criteria that shall be used to establish Performance Goals
are limited to the following: (i) operating earnings or net earnings (either
before or after any one or more of the following: (A) interest, (B) taxes, (C)
depreciation and (D) amortization); (ii) gross

6

--------------------------------------------------------------------------------

 

or net sales, revenue and growth of sales revenue (either before or after cost
of goods, selling and general administrative expenses, research and development
expenses or any other expenses or interest); (iii) income or net income (either
before or after taxes); (iv) adjusted net income; (v) operating income or net
operating income; (vi) operating profit or net operating profit; (vii) cash flow
(including, but not limited to, operating cash flow and free cash flow); (viii)
return on equity; (ix) return on capital; (x) return on stockholders’ equity;
(xi) return on assets or net assets; (xii) total stockholder return; (xiii)
return on sales; (xiv) gross or net profit or operating margin; (xv) costs;
(xvi) funds from operations; (xvii) expenses; (xviii) working capital; (xix)
earnings per share; (xx) adjusted earnings per share; (xxi) price per Share;
(xxii) regulatory body approval for commercialization of a product; (xxiii)
implementation or completion of critical projects; (xxiv) market share; (xxv)
economic value; (xxvi) economic value-added; (xxvii) cost reductions or savings;
(xxviii) research and development expenses (including research and development
expenses as a percentage of sales or revenues); (xxix) productivity; (xxx)
operating efficiency and (xxxi) customer satisfaction; any of which may be
measured either in absolute terms or as compared to any incremental increase or
decrease or as compared to results of a peer group or to market performance
indicators or indices. The Committee shall define in an objective fashion the
manner of calculating the Performance Criteria it selects to use for such
Performance Period for such Holder.

(b) The Administrator may, in its sole discretion, provide that one or more
objectively determinable adjustments shall be made to one or more of the
Performance Goals. Such adjustments may include one or more of the following:
(i) items related to a change in accounting principle; (ii) items relating to
financing activities; (iii) expenses for restructuring or productivity
initiatives; (iv) other non-operating items; (v) items related to acquisitions,
including costs incurred to effect an acquisition, integration and transition
costs, and adjustments to estimated contingent consideration and pre-acquisition
contingencies; (vi) items attributable to the business operations of any entity
acquired by the Company during the Performance Period; (vii) items related to
the disposal of a business or segment of a business; (viii) items related to
discontinued operations that do not qualify as a segment of a business under
Applicable Accounting Standards; (ix) items attributable to any stock dividend,
stock split, combination or exchange of stock occurring during the Performance
Period; (x) any other items of significant income or expense which are
determined to be appropriate adjustments; (xi) items relating to unusual or
extraordinary corporate transactions, events or developments, (xii)  items
related to amortization of acquired intangible assets; (xiii) items that are
outside the scope of the Company’s core, on-going business activities; (xiv)
items related to acquired in-process research and development; (xv) items
relating to changes in tax laws and discrete income tax adjustments related to
previously filed income tax returns; (xvi) items relating to major licensing or
partnership arrangements; (xvii) items relating to asset impairment charges;
(xviii) items relating to gains or losses for litigation, arbitration and
contractual settlements; (xix) items related to changes in foreign exchange
rates; or (xx) items relating to any other unusual or nonrecurring events or
changes in applicable laws, accounting principles or business conditions. For
all Awards intended to qualify as Performance-Based Compensation, such
determinations shall be made within the time prescribed by, and otherwise in
compliance with, Section 162(m) of the Code.

2.48 “Performance Goals” shall mean, for a Performance Period, one or more goals
established in writing by the Administrator for the Performance Period based
upon one or more

7

--------------------------------------------------------------------------------

 

Performance Criteria. Depending on the Performance Criteria used to establish
such Performance Goals, the Performance Goals may be expressed in terms of
overall Company performance or the performance of an Subsidiary, division,
business unit, or an individual. The achievement of each Performance Goal shall
be determined, to the extent applicable, with reference to Applicable Accounting
Standards.

2.49 “Performance Period” shall mean one or more periods of time, which may be
of varying and overlapping durations, as the Administrator may select, over
which the attainment of one or more Performance Goals will be measured for the
purpose of determining a Holder’s right to, and the payment of, an Award.

2.50 “Performance Share” shall mean a right granted to a Participant pursuant to
Section 10.1 to receive Shares, the payment of which is contingent upon
achieving certain Performance Goals or other performance-based targets
established by the Administrator.

2.51 “Permitted Transferee” shall mean, with respect to a Holder, any “family
member” of the Holder, as defined under the instructions to use the Form S-8
Registration Statement under the Securities Act, after taking into account any
state, federal, local or foreign tax and securities laws applicable to
transferable Awards.

2.52 “Plan” shall have the meaning set forth in Article 1.

2.53 “Program” shall mean any program adopted by the Administrator pursuant to
the Plan containing the terms and conditions intended to govern a specified type
of Award granted under the Plan and pursuant to which such type of Award may be
granted under the Plan.

2.54 “Qualified Termination” shall mean (i) a Holder’s Termination of Service by
the Company for any reason other than the Holder’s death, Disability, willful
misconduct or activity deemed detrimental to the interests of the Company; or
(ii) a Holder’s Termination of Service by the Holder for good reason, which
includes (i) a substantial adverse change in the nature or status of the
Holder’s responsibilities, (ii) a reduction in the Holder’s base salary and/or
levels of entitlement or participation under any incentive plan or employee
benefit program without the substitution or implementation of an alternative
arrangement of substantially equal value, or (iii) the Company requiring the
Holder to relocate to a work location more than fifty (50) miles from his or her
work location prior to the Change in Control.

2.55 “Restricted Stock” shall mean Common Stock awarded under Article 8 that is
subject to certain restrictions and may be subject to risk of forfeiture or
repurchase.

2.56 “Restricted Stock Units” shall mean the right to receive Shares awarded
under Article 9.

2.57 “Securities Act” shall mean the Securities Act of 1933, as amended.

2.58 “Shares” shall mean shares of Common Stock.

2.59 “Stock Appreciation Right” shall mean a stock appreciation right granted
under Article 11.

8

--------------------------------------------------------------------------------

 

2.60 “Stock Appreciation Right Term” shall have the meaning set forth in Section
11.4.

2.61 “Stock Award Exchange Ratio” shall mean the sum of (i) 0.3683 plus (ii) a
fraction resulting from dividing (x) 129.22 by (y) the volume weighted average
price of a Share for a ten (10) trading day period, starting with the opening of
trading on the eleventh (11th) trading day prior to the Closing Date to the
closing of trading on the second to last trading day prior to the Closing Date,
as reported by Bloomberg.

2.62 “Stock Payment” shall mean (a) a payment in the form of Shares, or (b) an
option or other right to purchase Shares, as part of a bonus, deferred
compensation or other arrangement, in each case, awarded under Section 10.3, and
made in lieu of all or any portion of any earned bonus or other compensation;
provided, that the intrinsic value of the Stock Payment award on the date of
grant shall not exceed the amount of compensation forgone.

2.63 “Subsidiary” shall mean any entity (other than the Company), whether
domestic or foreign, in an unbroken chain of entities beginning with the Company
if each of the entities other than the last entity in the unbroken chain
beneficially owns, at the time of the determination, securities or interests
representing at least fifty percent (50%) of the total combined voting power of
all classes of securities or interests in one of the other entities in such
chain.

2.64 “Substitute Award” shall mean an Award granted under the Plan upon the
assumption of, or in substitution for, outstanding equity awards previously
granted by a company or other entity in connection with a corporate transaction,
such as a merger, combination, consolidation or acquisition of property or
stock, which has substantially the same value and is subject to terms and
conditions, including vesting, no less favorable to the Holder than the vesting
and other terms and conditions for which such Award was substituted, and which
Award provides for immediate vesting upon the Holder’s Qualified Termination by
the successor employer within the two (2) year period following the date of
grant of such Substitute Award; provided, however, that in no event shall the
term “Substitute Award” be construed to refer to (i) an award made in connection
with the cancellation and repricing of an Option or Stock Appreciation Right or
(ii) an Award granted in accordance with and pursuant to the terms of the Merger
Agreement upon the assumption of the outstanding Awards granted under the Prior
Plan.

2.65 “Termination of Service” shall mean:

(a) As to a Non-Employee Director, the time when a Holder who is a Non-Employee
Director ceases to be a Director for any reason, including, without limitation,
a termination by resignation, failure to be elected, death or retirement, but
excluding terminations where the Holder simultaneously commences or remains in
employment or service with the Company or any Affiliate.

(b) As to an Employee, the time when the employee-employer relationship between
a Holder and the Company or any Affiliate is terminated for any reason,
including, without limitation, a termination by resignation, discharge, death,
disability or retirement; but excluding terminations where the Holder
simultaneously commences or remains in employment or service with the Company or
any Affiliate.

9

--------------------------------------------------------------------------------

 

The Administrator, in its sole discretion, shall determine the effect of all
matters and questions relating to Terminations of Service, including, without
limitation, the question of whether a Termination of Service resulted from a
discharge for cause and all questions of whether particular leaves of absence
constitute a Termination of Service; provided, however, that, with respect to
Incentive Stock Options, unless the Administrator otherwise provides in the
terms of the Program, the Award Agreement or otherwise, a leave of absence,
change in status from an employee to an independent contractor or other change
in the employee-employer relationship shall constitute a Termination of Service
only if, and to the extent that, such leave of absence, change in status or
other change interrupts employment for the purposes of Section 422(a)(2) of the
Code and the then applicable regulations and revenue rulings under said Section.
For purposes of the Plan, a Holder’s employee-employer relationship or
consultancy relations shall be deemed to be terminated in the event that the
Affiliate employing or contracting with such Holder ceases to remain an
Affiliate following any merger, sale of stock or other corporate transaction or
event (including, without limitation, a spin-off).

Article 3

SHARES SUBJECT TO THE PLAN

3.1 Number of Shares.

(a) Subject to Section 14.2 and Section 3.1(b), the aggregate number of Shares
which may be issued or transferred pursuant to Awards under the Plan as of the
Effective Time is the sum of (i) the number of Shares subject to outstanding
Awards under the Prior Plan, as converted pursuant to the terms of the Merger
Agreement and (ii) the Legacy Allergan Shares; provided, however, that such
aggregate number of Shares available for issuance under the Plan shall be
reduced by the Full Value Ratio for each Share delivered in settlement of any
Full Value Award.

(b) If any Shares subject to an Award that is not a Full Value Award are
forfeited or expire or such Award is settled for cash (in whole or in part), the
Shares subject to such Award shall, to the extent of such forfeiture, expiration
or cash settlement, again be available for future grants of Awards under the
Plan. To the extent that a Full Value Award is forfeited or expires or such Full
Value Award is settled for cash (in whole or in part), the Shares available
under the Plan shall be increased by the Full Value Ratio for each Share subject
to such Full Value Award that is forfeited, expired or settled in cash.
Notwithstanding anything to the contrary contained herein, the following Shares
shall not be added to the Shares authorized for grant under Section 3.1(a) and
will not be available for future grants of Awards: (i) Shares tendered by a
Holder or withheld by the Company in payment of the exercise price of an Option;
(ii) Shares tendered by the Holder or withheld by the Company to satisfy any tax
withholding obligation with respect to an Award; (iii) Shares subject to a Stock
Appreciation Right that are not issued in connection with the stock settlement
of the Stock Appreciation Right on exercise thereof; and (iv) Shares purchased
on the open market with the cash proceeds from the exercise of Options. Any
Shares repurchased by the Company under Section 8.4 at the same price paid by
the Holder so that such Shares are returned to the Company will again be
available for Awards. The payment of Dividend Equivalents in cash in conjunction
with any outstanding Awards shall not be counted against the shares available
for issuance under the Plan. Notwithstanding the

10

--------------------------------------------------------------------------------

 

provisions of this Section 3.1(b), no Shares may again be optioned, granted or
awarded if such action would cause an Incentive Stock Option to fail to qualify
as an incentive stock option under Section 422 of the Code.

(c) Substitute Awards shall not reduce the Shares authorized for grant under the
Plan. Additionally, in the event that a company acquired by the Company or any
Affiliate or with which the Company or any Affiliate combines has shares
available under a pre-existing plan approved by stockholders and not adopted in
contemplation of such acquisition or combination, the shares available for grant
pursuant to the terms of such pre-existing plan (as adjusted, to the extent
appropriate, using the exchange ratio or other adjustment or valuation ratio or
formula used in such acquisition or combination to determine the consideration
payable to the holders of common stock of the entities party to such acquisition
or combination) may be used for Awards under the Plan and shall not reduce the
Shares authorized for grant under the Plan; provided that Awards using such
available shares shall not be made after the date awards or grants could have
been made under the terms of the pre-existing plan, absent the acquisition or
combination, and shall only be made to individuals who were not employed by or
providing services to the Company or its Affiliates immediately prior to such
acquisition or combination.

3.2 Stock Distributed. Any Shares distributed pursuant to an Award may consist,
in whole or in part, of authorized and unissued Common Stock, treasury Common
Stock or Common Stock purchased on the open market in management’s sole
discretion in compliance with the Plan and applicable law.

3.3 Limitation on Number of Shares Subject to Awards. Notwithstanding any
provision in the Plan to the contrary, and subject to Section 14.2, the maximum
aggregate number of Shares with respect to one or more Awards that may be
granted to any one person during any calendar year shall be the product of (a)
1,500,000 multiplied by (b) the Stock Award Exchange Ratio.  The maximum
aggregate amount of cash that may be paid in cash to any one person during any
calendar year with respect to one or more Performance-Based Awards (including,
without limitation, all Performance Bonus Awards) payable in cash shall be
$5,000,000. For purposes of this Section 3.3, each Share subject to an Award
(including a Full Value Award) shall be counted as one Share against the Award
Limit.

3.4 Full Value Award Vesting Limitations.

(a) Notwithstanding any other provision of the Plan to the contrary, Full Value
Awards made to Employees shall become vested over a period of not less than
three years (or, in the case of vesting based upon the attainment of Performance
Goals or other performance-based objectives, over a period of not less than one
year measured from the commencement of the period over which performance is
evaluated) following the date the Award is made; provided, however, that,
notwithstanding the foregoing, (a) the Administrator may provide that such
vesting restrictions may lapse or be waived upon the Holder’s death, disability
or retirement and (b) Full Value Awards that result in the issuance of an
aggregate of up to 5% of the Shares available pursuant to Section 3.1(a) may be
granted to any one or more Holders without respect to such minimum vesting
provisions.

11

--------------------------------------------------------------------------------

 

(b) Following the grant of an Award, the Administrator, in its discretion and on
whatever terms and conditions it selects, may provide that the period during
which an Award vests or becomes exercisable will accelerate, in whole or in
part, in connection with a Change in Control or a Holder’s Termination of
Service by reason of the Holder’s retirement, death or disability. In addition,
the Administrator may accelerate the vesting or exercisability of an aggregate
number of Shares not to exceed 5% of the maximum aggregate number of Shares
which may be issued or transferred pursuant to Awards under the Plan at any time
and for any reason. Except as permitted under this Section 3.4(b), the
Administrator shall not exercise any discretion to accelerate the vesting or
exercisability of any Award after the grant date of such Award. Nothing in this
Section 3.4(b) shall be construed to limit or restrict the Administrator’s
authority to establish the terms of an Award at the time of grant, including the
events or conditions upon which the vesting or exercisability of an Award may
accelerate.

3.5 Legacy Allergan Shares

(a) Following the Effective Time, pursuant to the NYSE Rules, the Company shall
be able to issue both the Legacy Allergan Shares and any Shares underlying
outstanding Awards as of the Effective Time that may become available in
accordance with Section 3.1(b) following the Effective Time in satisfaction of
the vesting, exercise or settlement of Awards that may be granted under the
Plan.  

(b) For the avoidance of doubt, in accordance with the NYSE Rules, (i) Awards
granted following the Effective Time may be granted to Holders other than any
individuals who were employed, immediately before the Effective Time, by the
Company or any of its Subsidiaries as of immediately before the Effective Time
and (ii) the time during which the Legacy Allergan Shares and the Shares
underlying outstanding Awards as of the Effective Time. that may become
available in accordance with Section 3.1(b) following the Effective Time. are
available for grant under the Plan will not be extended beyond the period when
they would have been available for grant under the Prior Plan.

Article 4

GRANTING OF AWARDS

4.1 Participation. The Administrator may, from time to time, select from among
all Eligible Individuals, those to whom an Award shall be granted and shall
determine the nature and amount of each Award, which shall not be inconsistent
with the requirements of the Plan. No Eligible Individual shall have any right
to be granted an Award pursuant to the Plan.

4.2 Award Agreement. Each Award shall be evidenced by an Award Agreement that
sets forth the terms, conditions and limitations for such Award, which may
include the term of the Award, any schedule for vesting, lapse of forfeiture
restrictions or restrictions on the exercisability of an Award and accelerations
or waivers thereof, including the provisions applicable in the event of the
Holder’s Termination of Service, and the Company’s authority to unilaterally or
bilaterally amend, modify, suspend, cancel or rescind an Award. Award Agreements
evidencing Awards intended to qualify as Performance-Based Compensation shall
contain such terms and conditions as may be necessary to meet the applicable
provisions of

12

--------------------------------------------------------------------------------

 

Section 162(m) of the Code. Award Agreements evidencing Incentive Stock Options
shall contain such terms and conditions as may be necessary to meet the
applicable provisions of Section 422 of the Code.

4.3 Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan, the Plan, and any Award granted or awarded to any
individual who is then subject to Section 16 of the Exchange Act, shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including Rule 16b‑3 of the Exchange Act
and any amendments thereto) that are requirements for the application of such
exemptive rule. To the extent permitted by applicable law, the Plan and Awards
granted or awarded hereunder shall be deemed amended to the extent necessary to
conform to such applicable exemptive rule.

4.4 At-Will Employment; Voluntary Participation. Nothing in the Plan or in any
Program or Award Agreement hereunder shall confer upon any Holder any right to
continue in the employ of, or as a Director for, the Company or any Affiliate,
or shall interfere with or restrict in any way the rights of the Company and any
Affiliate, which rights are hereby expressly reserved, to discharge any Holder
at any time for any reason whatsoever, with or without cause, and with or
without notice, or to terminate or change all other terms and conditions of
employment or engagement, except to the extent expressly provided otherwise in a
written agreement between the Holder and the Company or any Affiliate.
Participation by each Holder in the Plan shall be voluntary and nothing in the
Plan shall be construed as mandating that any Eligible Individual shall
participate in the Plan.

4.5 Foreign Holders. Notwithstanding any provision of the Plan to the contrary,
in order to comply with the laws in countries other than the United States in
which the Company and its Affiliates operate or have Employees or Non-Employee
Directors, or in order to comply with the requirements of any foreign securities
exchange, the Administrator, in its sole discretion, shall have the power and
authority to: (a) determine which Affiliates shall be covered by the Plan; (b)
determine which Eligible Individuals outside the United States are eligible to
participate in the Plan; (c) modify the terms and conditions of any Award
granted to Eligible Individuals outside the United States to comply with
applicable foreign laws or listing requirements of any foreign securities
exchange; (d) establish subplans and modify exercise procedures and other terms
and procedures, to the extent such actions may be necessary or advisable;
provided, however, that no such subplans and/or modifications shall increase the
share limitations contained in Sections 3.1 and 3.3; and (e) take any action,
before or after an Award is made, that it deems advisable to obtain approval or
comply with any necessary local governmental regulatory exemptions or approvals
or listing requirements of any foreign securities exchange. Notwithstanding the
foregoing, the Administrator may not take any actions hereunder, and no Awards
shall be granted, that would violate the Code, the Exchange Act, the Securities
Act, any other securities law or governing statute, the rules of the securities
exchange or automated quotation system on which the Shares are listed, quoted or
traded or any other applicable law. For purposes of the Plan, all references to
foreign laws, rules, regulations or taxes shall be references to the laws,
rules, regulations and taxes of any applicable jurisdiction other than the
United States or a political subdivision thereof.

13

--------------------------------------------------------------------------------

 

4.6 Stand-Alone and Tandem Awards. Awards granted pursuant to the Plan may, in
the sole discretion of the Administrator, be granted either alone, in addition
to, or in tandem with, any other Award granted pursuant to the Plan. Awards
granted in addition to or in tandem with other Awards may be granted either at
the same time as or at a different time from the grant of such other Awards.

Article 5

PROVISIONS APPLICABLE TO AWARDS INTENDED TO QUALIFY AS PERFORMANCE-BASED
COMPENSATION

5.1 Purpose. The Committee, in its sole discretion, may determine at the time an
Award is granted or at any time thereafter whether such Award is intended to
qualify as Performance-Based Compensation. If the Committee, in its sole
discretion, decides to grant such an Award to an Eligible Individual that is
intended to qualify as Performance-Based Compensation, then the provisions of
this Article 5 shall control over any contrary provision contained in the Plan.
The Administrator may in its sole discretion grant Awards to other Eligible
Individuals that are based on Performance Criteria, Performance Goals or other
performance conditions but that do not satisfy the requirements of this Article
5 and that are not intended to qualify as Performance-Based Compensation. Unless
otherwise specified by the Administrator at the time of grant, the Performance
Criteria with respect to an Award intended to be Performance-Based Compensation
payable to a Covered Employee shall be determined on the basis of Applicable
Accounting Standards, if applicable.

5.2 Applicability. The grant of an Award to an Eligible Individual for a
particular Performance Period shall not require the grant of an Award to such
Eligible Individual in any subsequent Performance Period and the grant of an
Award to any one Eligible Individual shall not require the grant of an Award to
any other Eligible Individual in such period or in any other period.

5.3 Types of Awards. Notwithstanding anything in the Plan to the contrary, the
Committee may grant any Award to an Eligible Individual intended to qualify as
Performance-Based Compensation, including, without limitation, Restricted Stock
that has restrictions which lapse upon the attainment of specified Performance
Goals, Restricted Stock Units that vest and become payable upon the attainment
of specified Performance Goals and any Performance-Based Awards described in
Article 10 that vest or become exercisable or payable upon the attainment of one
or more specified Performance Goals.

5.4 Procedures with Respect to Performance-Based Awards. To the extent necessary
to comply with the requirements of Section 162(m)(4)(C) of the Code, with
respect to any Award granted to one or more Eligible Individuals which is
intended to qualify as Performance-Based Compensation, no later than 90 days
following the commencement of any Performance Period or any designated fiscal
period or period of service (or such earlier time as may be required under
Section 162(m) of the Code), the Committee shall, in writing, (a) designate one
or more Eligible Individuals, (b) select the Performance Criteria applicable to
the Performance Period, (c) establish the Performance Goals, and amounts of such
Awards, as applicable, which may be earned for such Performance Period based on
the Performance Criteria, and (d) specify the

14

--------------------------------------------------------------------------------

 

relationship between Performance Criteria and the Performance Goals and the
amounts of such Awards, as applicable, to be earned by each Covered Employee for
such Performance Period. Following the completion of each Performance Period,
the Committee shall certify in writing whether and the extent to which the
applicable Performance Goals have been achieved for such Performance Period. In
determining the amount earned under such Awards, the Committee shall have the
right to reduce or eliminate (but not to increase) the amount payable at a given
level of performance to take into account additional factors that the Committee
may deem relevant, including the assessment of individual or corporate
performance for the Performance Period.

5.5 Payment of Performance-Based Awards. Unless otherwise provided in the
applicable Program or Award Agreement and only to the extent otherwise permitted
by Section 162(m)(4)(C) of the Code, as to an Award that is intended to qualify
as Performance-Based Compensation, the Holder must be employed by the Company or
an Affiliate throughout the Performance Period. Unless otherwise provided in the
applicable Performance Goals, Program or Award Agreement, a Holder shall be
eligible to receive payment pursuant to such Awards for a Performance Period
only if and to the extent the Performance Goals for such period are achieved.

5.6 Additional Limitations. Notwithstanding any other provision of the Plan and
except as otherwise determined by the Administrator, any Award which is granted
to an Eligible Individual and is intended to qualify as Performance-Based
Compensation shall be subject to any additional limitations set forth in Section
162(m) of the Code or any regulations or rulings issued thereunder that are
requirements for qualification as Performance-Based Compensation, and the Plan,
the Program and the Award Agreement shall be deemed amended to the extent
necessary to conform to such requirements.

Article 6

GRANTING OF OPTIONS

6.1 Granting of Options to Eligible Individuals. The Administrator is authorized
to grant Options to Eligible Individuals from time to time, in its sole
discretion, on such terms and conditions as it may determine which shall not be
inconsistent with the Plan.

6.2 Qualification of Incentive Stock Options. No Incentive Stock Option shall be
granted to any person who is not an Employee of the Company or any subsidiary
corporation (as defined in Section 424(f) of the Code) of the Company. No person
who qualifies as a Greater Than 10% Stockholder may be granted an Incentive
Stock Option unless such Incentive Stock Option conforms to the applicable
provisions of Section 422 of the Code. Any Incentive Stock Option granted under
the Plan may be modified by the Administrator, with the consent of the Holder,
to disqualify such Option from treatment as an “incentive stock option” under
Section 422 of the Code. To the extent that the aggregate Fair Market Value of
stock with respect to which “incentive stock options” (within the meaning of
Section 422 of the Code, but without regard to Section 422(d) of the Code) are
exercisable for the first time by a Holder during any calendar year under the
Plan, and all other plans of the Company and any subsidiary or parent
corporation thereof (each as defined in Section 424(f) and (e) of the Code,
respectively), exceeds $100,000, the Options shall be treated as Non-Qualified
Stock Options to the extent required by Section 422 of the Code. The rule set
forth in the preceding sentence shall be applied by taking Options

15

--------------------------------------------------------------------------------

 

and other “incentive stock options” into account in the order in which they were
granted and the Fair Market Value of stock shall be determined as of the time
the respective options were granted.

6.3 Option Exercise Price. The exercise price per Share subject to each Option
shall be set by the Administrator, but shall not be less than 100% of the Fair
Market Value of a Share on the date the Option is granted (or, as to Incentive
Stock Options, on the date the Option is modified, extended or renewed for
purposes of Section 424(h) of the Code). In addition, in the case of Incentive
Stock Options granted to a Greater Than 10% Stockholder, such price shall not be
less than 110% of the Fair Market Value of a Share on the date the Option is
granted (or the date the Option is modified, extended or renewed for purposes of
Section 424(h) of the Code).

6.4 Option Term. The term of each Option (the “Option Term”) shall be set by the
Administrator in its sole discretion; provided, however, that the Option Term
shall not be more than ten (10) years from the date the Option is granted, or
five (5) years from the date an Incentive Stock Option is granted to a Greater
Than 10% Stockholder. The Administrator shall determine the time period,
including the time period following a Termination of Service, during which the
Holder has the right to exercise the vested Options, which time period may not
extend beyond the last day of the Option Term, except as required otherwise by
foreign law with respect to any subplan. Except as limited by the requirements
of Section 409A or Section 422 of the Code and regulations and rulings
thereunder, the Administrator may extend the Option Term of any outstanding
Option, and may extend the time period during which vested Options may be
exercised, in connection with any Termination of Service of the Holder, and may
amend any other term or condition of such Option relating to such a Termination
of Service.

6.5 Option Vesting.

(a) The period during which the right to exercise, in whole or in part, an
Option vests in the Holder shall be set by the Administrator and the
Administrator may determine that an Option may not be exercised in whole or in
part for a specified period after it is granted. Such vesting may be based on
service with the Company or any Affiliate, any of the Performance Criteria, or
any other criteria selected by the Administrator.

(b) No portion of an Option which is unexercisable at a Holder’s Termination of
Service shall thereafter become exercisable, except as may be otherwise provided
by the Administrator either in the Program, the Award Agreement or by action of
the Administrator following the grant of the Option.

6.6 Substitute Awards. Notwithstanding the foregoing provisions of this Article
6 to the contrary, in the case of an Option that is a Substitute Award, the
price per share of the shares subject to such Option may be less than the Fair
Market Value per share on the date of grant; provided that the excess of: (a)
the aggregate Fair Market Value (as of the date such Substitute Award is
granted) of the shares subject to the Substitute Award, over (b) the aggregate
exercise price thereof does not exceed the excess of: (x) the aggregate fair
market value (as of the time immediately preceding the transaction giving rise
to the Substitute Award, such fair market value to be determined by the
Administrator) of the shares of the predecessor entity that were subject to the
grant assumed or substituted for by the Company, over (y) the aggregate exercise
price of such shares.

16

--------------------------------------------------------------------------------

 

6.7 Substitution of Stock Appreciation Rights. The Administrator may provide in
the applicable Program or the Award Agreement evidencing the grant of an Option
that the Administrator, in its sole discretion, shall have the right to
substitute a Stock Appreciation Right for such Option at any time prior to or
upon exercise of such Option; provided that such Stock Appreciation Right shall
be exercisable with respect to the same number of Shares for which such
substituted Option would have been exercisable, and shall also have the same
exercise price, vesting schedule and remaining Option Term as the substituted
Option.

Article 7

EXERCISE OF OPTIONS

7.1 Partial Exercise. An exercisable Option may be exercised in whole or in
part. However, an Option shall not be exercisable with respect to fractional
shares and the Administrator may require that, by the terms of the Option, a
partial exercise must be with respect to a minimum number of shares.

7.2 Manner of Exercise. All or a portion of an exercisable Option shall be
deemed exercised upon delivery of all of the following to the stock
administrator of the Company, or such other person or entity designated by the
Administrator, or his, her or its office, as applicable:

(a) A written or electronic notice complying with the applicable rules
established by the Administrator stating that the Option, or a portion thereof,
is exercised. The notice shall be signed by the Holder or other person then
entitled to exercise the Option or such portion of the Option;

(b) Such representations and documents as the Administrator, in its sole
discretion, deems necessary or advisable to effect compliance with all
applicable provisions of the Securities Act and any other federal, state or
foreign securities laws or regulations, the rules of any securities exchange or
automated quotation system on which the Shares are listed, quoted or traded or
any other applicable law. The Administrator may, in its sole discretion, also
take whatever additional actions it deems appropriate to effect such compliance
including, without limitation, placing legends on share certificates and issuing
stop-transfer notices to agents and registrars;

(c) In the event that the Option shall be exercised pursuant to Section 12.3 by
any person or persons other than the Holder, appropriate proof of the right of
such person or persons to exercise the Option, as determined in the sole
discretion of the Administrator; and

(d) Full payment of the exercise price and applicable withholding taxes to the
stock administrator of the Company for the shares with respect to which the
Option, or portion thereof, is exercised, in a manner permitted by Section 12.1
and 12.2.

7.3 Notification Regarding Disposition. The Holder shall give the Company prompt
written or electronic notice of any disposition of Shares acquired by exercise
of an Incentive Stock Option which occurs within (a) two years from the date of
granting (including the date the

17

--------------------------------------------------------------------------------

 

Option is modified, extended or renewed for purposes of Section 424(h) of the
Code) such Option to such Holder, or (b) one year after the transfer of such
shares to such Holder.

Article 8

AWARD OF RESTRICTED STOCK

8.1 Award of Restricted Stock.

(a) The Administrator is authorized to grant Restricted Stock to Eligible
Individuals, and shall determine the terms and conditions, including the
restrictions applicable to each award of Restricted Stock, which terms and
conditions shall not be inconsistent with the Plan, and may impose such
conditions on the issuance of such Restricted Stock as it deems appropriate.

(b) The Administrator shall establish the purchase price, if any, and form of
payment for Restricted Stock; provided, however, that if a purchase price is
charged, such purchase price shall be no less than the par value, if any, of the
Shares to be purchased, unless otherwise permitted by applicable law. In all
cases, legal consideration shall be required for each issuance of Restricted
Stock.

8.2 Rights as Stockholders. Subject to Section 8.4, upon issuance of Restricted
Stock, the Holder shall have, unless otherwise provided by the Administrator,
all the rights of a stockholder with respect to said shares, subject to the
restrictions in the applicable Program or in each individual Award Agreement,
including the right to receive all dividends and other distributions paid or
made with respect to the shares; provided, however, that, in the sole discretion
of the Administrator, any extraordinary distributions with respect to the Shares
shall be subject to the restrictions set forth in Section 8.3. In addition, with
respect to a share of Restricted Stock with performance-based vesting, dividends
which are paid prior to vesting shall only be paid out to the Holder to the
extent that the performance-based vesting conditions are subsequently satisfied
and the share of Restricted Stock vests.

8.3 Restrictions. Subject to Section 3.4, all shares of Restricted Stock
(including any shares received by Holders thereof with respect to shares of
Restricted Stock as a result of stock dividends, stock splits or any other form
of recapitalization) shall, in the terms of the applicable Program or in each
individual Award Agreement, be subject to such restrictions and vesting
requirements as the Administrator shall provide. Such restrictions may include,
without limitation, restrictions concerning voting rights and transferability
and such restrictions may lapse separately or in combination at such times and
pursuant to such circumstances or based on such criteria as selected by the
Administrator, including, without limitation, criteria based on the Holder’s
duration of employment, directorship or consultancy with the Company, the
Performance Criteria, Company performance, individual performance or other
criteria selected by the Administrator. By action taken after the Restricted
Stock is issued, the Administrator may, on such terms and conditions as it may
determine to be appropriate, accelerate the vesting of such Restricted Stock by
removing any or all of the restrictions imposed by the terms of the Program or
the Award Agreement. Restricted Stock may not be sold or encumbered until all
restrictions are terminated or expire.

18

--------------------------------------------------------------------------------

 

8.4 Repurchase or Forfeiture of Restricted Stock. Except as otherwise determined
by the Administrator at the time of the grant of the Award or thereafter, if no
price was paid by the Holder for the Restricted Stock, upon a Termination of
Service during the applicable restriction period, the Holder’s rights in
unvested Restricted Stock then subject to restrictions shall lapse, and such
Restricted Stock shall be surrendered to the Company and cancelled without
consideration. If a price was paid by the Holder for the Restricted Stock, upon
a Termination of Service during the applicable restriction period, the Company
shall have the right to repurchase from the Holder the unvested Restricted Stock
then subject to restrictions at a cash price per share equal to the price paid
by the Holder for such Restricted Stock or such other amount as may be specified
in the Program or the Award Agreement. Notwithstanding the foregoing, except as
otherwise provided by Section 3.4, the Administrator in its sole discretion may
provide that in the event of certain events, including a Change in Control, the
Holder’s death, retirement or disability or any other specified Termination of
Service or any other event, the Holder’s rights in unvested Restricted Stock
shall not lapse, such Restricted Stock shall vest and, if applicable, the
Company shall not have a right of repurchase.

8.5 Certificates for Restricted Stock. Restricted Stock granted pursuant to the
Plan may be evidenced in such manner as the Administrator shall determine.
Certificates or book entries evidencing shares of Restricted Stock must include
an appropriate legend referring to the terms, conditions, and restrictions
applicable to such Restricted Stock. The Company may, in its sole discretion,
(a) retain physical possession of any stock certificate evidencing shares of
Restricted Stock until the restrictions thereon shall have lapsed and/or (b)
require that the stock certificates evidencing shares of Restricted Stock be
held in custody by a designated escrow agent (which may but need not be the
Company) until the restrictions thereon shall have lapsed, and that the Holder
deliver a stock power, endorsed in blank, relating to such Restricted Stock.

8.6 Section 83(b) Election. If a Holder makes an election under Section 83(b) of
the Code to be taxed with respect to the Restricted Stock as of the date of
transfer of the Restricted Stock rather than as of the date or dates upon which
the Holder would otherwise be taxable under Section 83(a) of the Code, the
Holder shall be required to deliver a copy of such election to the Company
promptly after filing such election with the Internal Revenue Service.

Article 9

AWARD OF RESTRICTED STOCK UNITS

9.1 Grant of Restricted Stock Units. The Administrator is authorized to grant
Awards of Restricted Stock Units to any Eligible Individual selected by the
Administrator in such amounts and subject to such terms and conditions as
determined by the Administrator.

9.2 Term. Except as otherwise provided herein, the term of a Restricted Stock
Unit award shall be set by the Administrator in its sole discretion.

9.3 Purchase Price. The Administrator shall specify the purchase price, if any,
to be paid by the Holder to the Company with respect to any Restricted Stock
Unit award; provided, however, that value of the consideration shall not be less
than the par value of a Share, unless otherwise permitted by applicable law.

19

--------------------------------------------------------------------------------

 

9.4 Vesting of Restricted Stock Units. At the time of grant, the Administrator
shall specify the date or dates on which the Restricted Stock Units shall become
fully vested and nonforfeitable, and may specify such conditions to vesting as
it deems appropriate, including, without limitation, vesting based upon the
Holder’s duration of service to the Company or any Affiliate, one or more
Performance Criteria, Company performance, individual performance or other
specific criteria, in each case on a specified date or dates or over any period
or periods, as determined by the Administrator, subject to Section 3.4.

9.5 Maturity and Payment. At the time of grant, the Administrator shall specify
the maturity date applicable to each grant of Restricted Stock Units which shall
be no earlier than the vesting date or dates of the Award and may be determined
at the election of the Holder (if permitted by the applicable Award Agreement);
provided that, except as otherwise determined by the Administrator, set forth in
any applicable Award Agreement, and subject to compliance with Section 409A of
the Code, in no event shall the maturity date relating to each Restricted Stock
Unit occur following the later of (a) the 15th day of the third month following
the end of calendar year in which the Restricted Stock Unit vests; or (b) the
15th day of the third month following the end of the Company’s fiscal year in
which the Restricted Stock Unit vests. On the maturity date, the Company shall,
subject to Section 12.4(e), transfer to the Holder one unrestricted, fully
transferable Share for each Restricted Stock Unit scheduled to be paid out on
such date and not previously forfeited, or in the sole discretion of the
Administrator, an amount in cash equal to the Fair Market Value of such shares
on the maturity date or a combination of cash and Common Stock as determined by
the Administrator.

9.6 Payment upon Termination of Service. An Award of Restricted Stock Units
shall only be payable while the Holder is an Employee or a member of the Board,
as applicable; provided, however, that the Administrator, in its sole and
absolute discretion may provide (in an Award Agreement or otherwise) that a
Restricted Stock Unit award may be paid subsequent to a Termination of Service
in certain events, including a Change in Control, the Holder’s death, retirement
or disability or any other specified Termination of Service.

9.7 No Rights as a Stockholder. Unless otherwise determined by the
Administrator, a Holder who is awarded Restricted Stock Units shall possess no
incidents of ownership with respect to the Shares represented by such Restricted
Stock Units, unless and until the same are transferred to the Holder pursuant to
the terms of this Plan and the Award Agreement.

9.8 Dividend Equivalents. Subject to Section 10.2, the Administrator may, in its
sole discretion, provide that Dividend Equivalents shall be earned by a Holder
of Restricted Stock Units based on dividends declared on the Common Stock, to be
credited as of dividend payment dates during the period between the date an
Award of Restricted Stock Units is granted to a Holder and the maturity date of
such Award.

20

--------------------------------------------------------------------------------

 

Article 10

AWARD OF PERFORMANCE SHARE AWARDS, DIVIDEND EQUIVALENTS, STOCK PAYMENTS,
DEFERRED STOCK, DEFERRED STOCK UNITS, PERFORMANCE BONUS AWARDS

10.1 Performance Share Awards. The Administrator is authorized to grant
Performance Share awards to any Eligible Individual and to determine whether
such Performance Share awards shall be Performance-Based Compensation.
Performance Share awards shall be denominated in a number of Shares or in unit
equivalents of Shares and/or units of value including the dollar value of
Shares. The value of Performance Share awards may be linked to any one or more
of the Performance Criteria or other specific criteria, including service to the
Company or any Affiliate, determined by the Administrator, in each case on a
specified date or dates or over any period or periods determined by the
Administrator. In making such determinations, the Administrator may consider
(among such other factors as it deems relevant in light of the specific type of
award) the contributions, responsibilities and other compensation of the
particular Holder.

10.2 Dividend Equivalents.

(a) The Administrator is authorized to grant Dividend Equivalents to any
Eligible Individual based on dividends declared on the Common Stock, to be
credited as of dividend record dates during the period between the date an Award
is granted to a Holder and the date such Award vests, is exercised, is
distributed or expires, as determined by the Administrator. Such Dividend
Equivalents shall be converted to cash or additional Shares by such formula and
at such time and subject to such limitations as may be determined by the
Administrator. In addition, Dividend Equivalents with respect to an Award with
performance-based vesting that are based on dividends paid prior to the vesting
of such Award shall only be paid out to the Holder to the extent that the
performance-based vesting conditions are subsequently satisfied and the Award
vests.

(b) Notwithstanding the foregoing, no Dividend Equivalents shall be payable with
respect to Options or Stock Appreciation Rights.

10.3 Stock Payments. The Administrator is authorized to make Stock Payments to
any Eligible Individual. The number or value of shares of any Stock Payment
shall be determined by the Administrator and may be based upon one or more
Performance Criteria or any other specific criteria, including service to the
Company or any Affiliate, determined by the Administrator. Shares underlying a
Stock Payment which is subject to a vesting schedule or other conditions or
criteria set by the Administrator will not be issued until those conditions have
been satisfied. Unless otherwise provided by the Administrator, a Holder of a
Stock Payment shall have no rights as a Company stockholder with respect to such
Stock Payment until such time as the Stock Payment has vested and the Shares
underlying the Award have been issued to the Holder. Stock Payments may, but are
not required to, be made in lieu of base salary, bonus, fees or other cash
compensation otherwise payable to such Eligible Individual.

21

--------------------------------------------------------------------------------

 

10.4 Deferred Stock. The Administrator is authorized to grant Deferred Stock to
any Eligible Individual. The number of shares of Deferred Stock shall be
determined by the Administrator and may (but is not required to) be based on one
or more Performance Criteria or other specific criteria, including service to
the Company or any Affiliate, as the Administrator determines, in each case on a
specified date or dates or over any period or periods determined by the
Administrator, subject to Section 3.4. Shares underlying a Deferred Stock award
which is subject to a vesting schedule or other conditions or criteria set by
the Administrator will be issued on the vesting date(s) or date(s) that those
conditions and criteria have been satisfied, as applicable. Unless otherwise
provided by the Administrator, a Holder of Deferred Stock shall have no rights
as a Company stockholder with respect to such Deferred Stock until such time as
the Award has vested and any other applicable conditions and/or criteria have
been satisfied and the Shares underlying the Award have been issued to the
Holder.

10.5 Deferred Stock Units. The Administrator is authorized to grant Deferred
Stock Units to any Eligible Individual. The number of Deferred Stock Units shall
be determined by the Administrator and may (but is not required to) be based on
one or more Performance Criteria or other specific criteria, including service
to the Company or any Affiliate, as the Administrator determines, in each case
on a specified date or dates or over any period or periods determined by the
Administrator. Each Deferred Stock Unit shall entitle the Holder thereof to
receive one Share on the date the Deferred Stock Unit becomes vested or upon a
specified settlement date thereafter (which settlement date may (but is not
required to) be the date of the Holder’s Termination of Service). Shares
underlying a Deferred Stock Unit award which is subject to a vesting schedule or
other conditions or criteria set by the Administrator will not be issued until
on or following the date that those conditions and criteria have been satisfied.
Unless otherwise provided by the Administrator, a Holder of Deferred Stock Units
shall have no rights as a Company stockholder with respect to such Deferred
Stock Units until such time as the Award has vested and any other applicable
conditions and/or criteria have been satisfied and the Shares underlying the
Award have been issued to the Holder.

10.6 Performance Bonus Awards. The Administrator is authorized to grant one or
more Performance Bonus Awards to Eligible Individuals in such amounts and
subject to such terms and conditions not inconsistent with the Plan as the
Administrator shall determine. Awards granted under this Section 10.6 shall be
denominated in the form of cash (but may be payable in cash, stock or a
combination thereof) (a “Performance Bonus Award”) and shall be payable upon the
attainment of Performance Goals that are established by the Administrator and
relate to one or more of the Performance Criteria or other specific criteria,
including service to the Company or Subsidiaries, in each case on a specified
date or dates or over any period or periods determined by the Administrator,
subject to Section 3.4. Any such Performance Bonus Award paid to a Covered
Employee shall be based upon objectively determinable bonus formulas established
in accordance with Article 5.

10.7 Term. The term of a Performance-Based Award, Performance Bonus Award,
Performance Share award, Dividend Equivalent award, Stock Payment award,
Deferred Stock award and/or Deferred Stock Unit award shall be set by the
Administrator in its sole discretion.

10.8 Purchase Price. The Administrator may establish the purchase price, if any,
of a Performance-Based Award, Performance Bonus Award or Performance Share
award, shares

22

--------------------------------------------------------------------------------

 

distributed as a Stock Payment award, shares of Deferred Stock or shares
distributed pursuant to a Deferred Stock Unit award; provided, however, that
value of the consideration shall not be less than the par value of a Share,
unless otherwise permitted by applicable law.

10.9 Termination of Service. A Performance-Based Award, Performance Bonus Award,
Performance Share award, Stock Payment award, Dividend Equivalent award,
Deferred Stock award and/or Deferred Stock Unit award is distributable only
while the Holder is an Employee or Director, as applicable. The Administrator,
however, in its sole discretion may provide that the Performance-Based Award,
Performance Bonus Award, Performance Share award, Dividend Equivalent award,
Stock Payment award, Deferred Stock award and/or Deferred Stock Unit award may
be distributed subsequent to a Termination of Service in certain events,
including a Change in Control, the Holder’s death, retirement or disability or
any other specified Termination of Service, subject to Section 3.4(b).

Article 11

AWARD OF STOCK APPRECIATION RIGHTS

11.1 Grant of Stock Appreciation Rights.

(a) The Administrator is authorized to grant Stock Appreciation Rights to
Eligible Individuals from time to time, in its sole discretion, on such terms
and conditions as it may determine consistent with the Plan.

(b) A Stock Appreciation Right shall entitle the Holder (or other person
entitled to exercise the Stock Appreciation Right pursuant to the Plan) to
exercise all or a specified portion of the Stock Appreciation Right (to the
extent then exercisable pursuant to its terms) and to receive from the Company
an amount determined by multiplying the difference obtained by subtracting the
exercise price per share of the Stock Appreciation Right from the Fair Market
Value on the date of exercise of the Stock Appreciation Right by the number of
Shares with respect to which the Stock Appreciation Right shall have been
exercised, subject to any limitations the Administrator may impose. Except as
described in (c) below, the exercise price per Share subject to each Stock
Appreciation Right shall be set by the Administrator, but shall not be less than
100% of the Fair Market Value on the date the Stock Appreciation Right is
granted.

(c) Notwithstanding the foregoing provisions of Section 11.1(b) to the contrary,
in the case of a Stock Appreciation Right that is a Substitute Award, the price
per share of the shares subject to such Stock Appreciation Right may be less
than 100% of the Fair Market Value per share on the date of grant; provided that
the excess of: (i) the aggregate Fair Market Value (as of the date such
Substitute Award is granted) of the shares subject to the Substitute Award, over
(ii) the aggregate exercise price thereof does not exceed the excess of: (x) the
aggregate fair market value (as of the time immediately preceding the
transaction giving rise to the Substitute Award, such fair market value to be
determined by the Administrator) of the shares of the predecessor entity that
were subject to the grant assumed or substituted for by the Company, over (y)
the aggregate exercise price of such shares.

23

--------------------------------------------------------------------------------

 

11.2 Stock Appreciation Right Vesting.

(a) The period during which the right to exercise, in whole or in part, a Stock
Appreciation Right vests in the Holder shall be set by the Administrator and the
Administrator may determine that a Stock Appreciation Right may not be exercised
in whole or in part for a specified period after it is granted. Such vesting may
be based on service with the Company or any Affiliate, or any other criteria
selected by the Administrator. At any time after grant of a Stock Appreciation
Right, the Administrator may, in its sole discretion and subject to whatever
terms and conditions it selects, accelerate the period during which a Stock
Appreciation Right vests.

(b) No portion of a Stock Appreciation Right which is unexercisable at
Termination of Service shall thereafter become exercisable, except as may be
otherwise provided by the Administrator either in the applicable Program or
Award Agreement or by action of the Administrator following the grant of the
Stock Appreciation Right.

11.3 Manner of Exercise. All or a portion of an exercisable Stock Appreciation
Right shall be deemed exercised upon delivery of all of the following to the
stock administrator of the Company, or such other person or entity designated by
the Administrator, or his, her or its office, as applicable:

(a) A written or electronic notice complying with the applicable rules
established by the Administrator stating that the Stock Appreciation Right, or a
portion thereof, is exercised. The notice shall be signed by the Holder or other
person then entitled to exercise the Stock Appreciation Right or such portion of
the Stock Appreciation Right;

(b) Such representations and documents as the Administrator, in its sole
discretion, deems necessary or advisable to effect compliance with all
applicable provisions of the Securities Act, any other federal, state or foreign
securities laws or regulations, the rules of any securities exchange or
automated quotation system on which the Shares are listed, quoted or traded or
any other applicable law. The Administrator may, in its sole discretion, also
take whatever additional actions it deems appropriate to effect such compliance
including, without limitation, placing legends on Share certificates and issuing
stop-transfer notices to agents and registrars; and

(c) In the event that the Stock Appreciation Right shall be exercised pursuant
to this Section 11.3 by any person or persons other than the Holder, appropriate
proof of the right of such person or persons to exercise the Stock Appreciation
Right, as determined in the sole discretion of the Administrator.

11.4 Stock Appreciation Right Term. The term of each Stock Appreciation Right
(the “Stock Appreciation Right Term”) shall be set by the Administrator in its
sole discretion; provided, however, that the term shall not be more than ten
(10) years from the date the Stock Appreciation Right is granted. The
Administrator shall determine the time period, including the time period
following a Termination of Service, during which the Holder has the right to
exercise the vested Stock Appreciation Rights, which time period may not extend
beyond the expiration date of the Stock Appreciation Right Term. Except as
limited by the requirements of Section

24

--------------------------------------------------------------------------------

 

409A of the Code and regulations and rulings thereunder, the Administrator may
extend the Stock Appreciation Right Term of any outstanding Stock Appreciation
Right, and may extend the time period during which vested Stock Appreciation
Rights may be exercised, in connection with any Termination of Service of the
Holder, and may amend any other term or condition of such Stock Appreciation
Right relating to such a Termination of Service.

11.5 Payment. Payment of the amounts payable with respect to Stock Appreciation
Rights pursuant to this Article 11 shall be in cash, Shares (based on Fair
Market Value as of the date the Stock Appreciation Right is exercised), or a
combination of both, as determined by the Administrator.

Article 12

ADDITIONAL TERMS OF AWARDS

12.1 Payment. The Administrator shall determine the methods by which payments by
any Holder with respect to any Awards granted under the Plan shall be made,
including, without limitation: (a) cash or check, (b) Shares (including, in the
case of payment of the exercise price of an Award, Shares issuable pursuant to
the exercise of the Award) or Shares held for such period of time as may be
required by the Administrator in order to avoid adverse accounting consequences,
in each case, having a Fair Market Value on the date of delivery equal to the
aggregate payments required, (c) delivery of a written or electronic notice that
the Holder has placed a market sell order with a broker with respect to Shares
then issuable upon exercise or vesting of an Award, and that the broker has been
directed to pay a sufficient portion of the net proceeds of the sale to the
Company in satisfaction of the aggregate payments required; provided that
payment of such proceeds is then made to the Company upon settlement of such
sale, or (d) other form of legal consideration acceptable to the Administrator.
The Administrator shall also determine the methods by which Shares shall be
delivered or deemed to be delivered to Holders. Notwithstanding any other
provision of the Plan to the contrary, no Holder who is a Director or an
“executive officer” of the Company within the meaning of Section 13(k) of the
Exchange Act shall be permitted to make payment with respect to any Awards
granted under the Plan, or continue any extension of credit with respect to such
payment, with a loan from the Company or a loan arranged by the Company in
violation of Section 13(k) of the Exchange Act.

12.2 Tax Withholding. The Company or any Affiliate shall have the authority and
the right to deduct or withhold, or require a Holder to remit to the Company, an
amount sufficient to satisfy federal, state, local and foreign taxes (including
the Holder’s FICA, employment tax or other social security contribution
obligation) required by law to be withheld with respect to any taxable event
concerning a Holder arising as a result of the Plan. The Administrator may in
its sole discretion and in satisfaction of the foregoing requirement allow a
Holder to elect to have the Company withhold Shares otherwise issuable under an
Award (or allow the surrender of Shares). The number of Shares which may be so
withheld or surrendered shall be limited to the number of shares which have a
Fair Market Value on the date of withholding or repurchase equal to the
aggregate amount of such liabilities based on the minimum statutory withholding
rates or such other withholding rates for federal, state, local and foreign
income tax and payroll/employment tax purposes that are applicable to such
taxable income and that have been determined by the Administrator to avoid
adverse accounting consequences. The Administrator

25

--------------------------------------------------------------------------------

 

shall determine the fair market value of the Shares, consistent with applicable
provisions of the Code and applicable foreign tax regulations, for tax
withholding obligations due in connection with a broker-assisted cashless Option
or Stock Appreciation Right exercise involving the sale of shares to pay the
Option or Stock Appreciation Right exercise price or any tax withholding
obligation.

12.3 Transferability of Awards.

(a) Except as otherwise provided in Section 12.3(b):

(i) No Award under the Plan may be sold, pledged, assigned or transferred in any
manner other than by will or the laws of descent and distribution or, subject to
the consent of the Administrator, pursuant to a DRO, unless and until such Award
has been exercised, or the shares underlying such Award have been issued, and
all restrictions applicable to such shares have lapsed;

(ii) No Award or interest or right therein shall be liable for the debts,
contracts or engagements of the Holder or his successors in interest or shall be
subject to disposition by transfer, alienation, anticipation, pledge,
hypothecation, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect, except to the extent that such disposition is permitted
by the preceding sentence; and

(iii) During the lifetime of the Holder, only the Holder may exercise an Award
(or any portion thereof) granted to him under the Plan, unless it has been
disposed of pursuant to a DRO; after the death of the Holder, any exercisable
portion of an Award may, prior to the time when such portion becomes
unexercisable under the Plan or the applicable Program or Award Agreement, be
exercised by his personal representative or by any person empowered to do so
under the deceased Holder’s will or under the then applicable laws of descent
and distribution.

(b) Notwithstanding Section 12.3(a), the Administrator, in its sole discretion,
may determine to permit a Holder to transfer an Award other than an Incentive
Stock Option to any one or more Permitted Transferees, subject to the following
terms and conditions: (i) an Award transferred to a Permitted Transferee shall
not be assignable or transferable by the Permitted Transferee other than by will
or the laws of descent and distribution; (ii) an Award transferred to a
Permitted Transferee shall continue to be subject to all the terms and
conditions of the Award as applicable to the original Holder (other than the
ability to further transfer the Award); and (iii) the Holder and the Permitted
Transferee shall execute any and all documents requested by the Administrator,
including, without limitation documents to (A) confirm the status of the
transferee as a Permitted Transferee, (B) satisfy any requirements for an
exemption for the transfer under applicable federal, state and foreign
securities laws and (C) evidence the transfer.

(c) Notwithstanding Section 12.3(a), if provided in the applicable Award
Agreement, a Holder may, in the manner determined by the Administrator,
designate a beneficiary to exercise the rights of the Holder and to receive any
distribution with respect to any

26

--------------------------------------------------------------------------------

 

Award upon the Holder’s death. A beneficiary, legal guardian, legal
representative or other person claiming any rights pursuant to the Plan is
subject to all terms and conditions of the Plan and any Program or Award
Agreement applicable to the Holder, except to the extent the Plan, the Program
and the Award Agreement otherwise provide, and to any additional restrictions
deemed necessary or appropriate by the Administrator. If the Holder is married
and resides in a community property state, a designation of a person other than
the Holder’s spouse as his or her beneficiary with respect to more than 50% of
the Holder’s interest in the Award shall not be effective without the prior
written or electronic consent of the Holder’s spouse. If no beneficiary has been
designated or survives the Holder, payment shall be made to the person entitled
thereto pursuant to the Holder’s will or the laws of descent and distribution.
Subject to the foregoing, a beneficiary designation may be changed or revoked by
a Holder at any time; provided that the change or revocation is filed with the
Administrator prior to the Holder’s death.

12.4 Conditions to Issuance of Shares.

(a) Notwithstanding anything herein to the contrary, the Company shall not be
required to issue or deliver any certificates or make any book entries
evidencing Shares pursuant to the exercise of any Award, unless and until the
Board or the Committee has determined, with advice of counsel, that the issuance
of such shares is in compliance with all applicable laws, regulations of
governmental authorities and, if applicable, the requirements of any exchange on
which the Shares are listed or traded, and the Shares are covered by an
effective registration statement or applicable exemption from registration. In
addition to the terms and conditions provided herein, the Board or the Committee
may require that a Holder make such reasonable covenants, agreements, and
representations as the Board or the Committee, in its discretion, deems
advisable in order to comply with any such laws, regulations, or requirements.

(b) All Share certificates delivered pursuant to the Plan and all shares issued
pursuant to book entry procedures are subject to any stop-transfer orders and
other restrictions as the Administrator deems necessary or advisable to comply
with federal, state, or foreign securities or other laws, rules and regulations
and the rules of any securities exchange or automated quotation system on which
the Shares are listed, quoted, or traded. The Administrator may place legends on
any Share certificate or book entry to reference restrictions applicable to the
Shares.

(c) The Administrator shall have the right to require any Holder to comply with
any timing or other restrictions with respect to the settlement, distribution or
exercise of any Award, including a window-period limitation, as may be imposed
in the sole discretion of the Administrator.

(d) The Administrator may, in its discretion, issue fractional Shares, pay cash
in lieu of fractional Shares, or eliminate fractional Shares by rounding down;

(e) Notwithstanding any other provision of the Plan, unless otherwise determined
by the Administrator or required by any applicable law, rule or regulation, the
Company shall not deliver to any Holder certificates evidencing Shares issued in
connection with any Award and instead such Shares shall be recorded in the books
of the Company (or, as applicable, its transfer agent or stock plan
administrator).

27

--------------------------------------------------------------------------------

 

12.5 Prohibition on Repricing. Subject to Section 14.2, the Administrator shall
not, without the approval of the stockholders of the Company, (i) authorize the
amendment of any outstanding Option or Stock Appreciation Right to reduce its
price per share, or (ii) cancel any Option or Stock Appreciation Right in
exchange for cash or another Award when the Option or Stock Appreciation Right
price per share exceeds the Fair Market Value of the underlying Shares. Subject
to Section 14.2, the Administrator shall have the authority, without the
approval of the stockholders of the Company, to amend any outstanding Award to
increase the price per share or to cancel and replace an Award with the grant of
an Award having a price per share that is greater than or equal to the price per
share of the original Award.

12.6 Acceleration Upon Qualifying Terminations of Service Due to Death or
Disability. Notwithstanding anything to the contrary in Section 3.4, and except
as may otherwise be provided in any applicable Award Agreement or other written
agreement entered into between the Company and a Holder, in the event of a
Holder’s Termination of Service by reason of such Holder’s death or permanent
and total disability (within the meaning of Section 22(e)(3) of the Code), then
such Holder’s Awards shall become fully vested and exercisable (if applicable)
and all forfeiture restrictions applicable to such Awards shall lapse
immediately prior to the Holder’s Termination of Service.

Article 13

ADMINISTRATION

13.1 Administrator. Except as otherwise permitted herein, the Board (or another
committee or a subcommittee of the Board assuming the functions of such
committee under the Plan) shall administer the Plan with respect to Awards
granted to Non-Employee Directors and the Committee shall administer the Plan
with respect to all other Awards (except as otherwise permitted herein). The
Committee shall consist solely of two or more Directors appointed by and holding
office at the pleasure of the Board, each of whom is intended to qualify as both
a “non-employee director” as defined by Rule 16b-3 of the Exchange Act or any
successor rule, an “outside director” for purposes of Section 162(m) of the Code
and an “independent director” under the rules of any securities exchange or
automated quotation system on which the Shares are listed, quoted or traded;
provided that any action taken by the Committee shall be valid and effective,
whether or not members of the Committee at the time of such action are later
determined not to have satisfied the requirements for membership set forth in
this Section 13.l or otherwise provided in any charter of the Committee. Except
as may otherwise be provided in any charter of the Committee, appointment of
Committee members shall be effective upon acceptance of appointment. Committee
members may resign at any time by delivering written or electronic notice to the
Board. Vacancies in the Committee may only be filled by the Board. The Committee
may delegate its authority hereunder to the extent permitted by Section 13.6.

13.2 Duties and Powers of Committee. It shall be the duty of the Committee to
conduct the general administration of the Plan in accordance with its
provisions. The Committee shall have the power to interpret the Plan, the
Program and the Award Agreement, and to adopt such rules for the administration,
interpretation and application of the Plan as are not inconsistent therewith, to
interpret, amend or revoke any such rules and to amend any Program or Award
Agreement; provided that the rights or obligations of the Holder of the Award
that is the subject

28

--------------------------------------------------------------------------------

 

of any such Program or Award Agreement are not affected adversely by such
amendment, unless the consent of the Holder is obtained or such amendment is
otherwise permitted under Section 14.10. Any such grant or award under the Plan
need not be the same with respect to each Holder. Any such interpretations and
rules with respect to Incentive Stock Options shall be consistent with the
provisions of Section 422 of the Code. In its sole discretion, the Board may at
any time and from time to time exercise any and all rights and duties of the
Committee under the Plan except with respect to (a) matters relating to Awards
granted to Non-Employee Directors and (b) matters which under Rule 16b‑3 under
the Exchange Act or any successor rule, or Section 162(m) of the Code, or any
regulations or rules issued thereunder, or the rules of any securities exchange
or automated quotation system on which the Shares are listed, quoted or traded
are required to be determined in the sole discretion of the Committee.
Notwithstanding the foregoing, the full Board, acting by a majority of its
members in office, shall conduct the general administration of the Plan with
respect to Awards granted to Non-Employee Directors.

13.3 Action by the Committee. Unless otherwise established by the Board or in
any charter of the Committee, a majority of the Committee shall constitute a
quorum and the acts of a majority of the members present at any meeting at which
a quorum is present, and acts approved in writing by all members of the
Committee in lieu of a meeting, shall be deemed the acts of the Committee. Each
member of the Committee is entitled to, in good faith, rely or act upon any
report or other information furnished to that member by any officer or other
employee of the Company or any Affiliate, the Company’s independent certified
public accountants, or any executive compensation consultant or other
professional retained by the Company to assist in the administration of the
Plan.

13.4 Authority of Administrator. Subject to the Company’s memorandum and
articles of association, the Committee’s Charter and any specific designation in
the Plan, the Administrator has the exclusive power, authority and sole
discretion to:

(a) Designate Eligible Individuals to receive Awards;

(b) Determine the type or types of Awards to be granted to each Eligible
Individual;

(c) Determine the number of Awards to be granted and the number of Shares to
which an Award will relate;

(d) Determine the terms and conditions of any Award granted pursuant to the
Plan, including, but not limited to, the exercise price, grant price, or
purchase price, any performance criteria, any reload provision, any restrictions
or limitations on the Award, any schedule for vesting, lapse of forfeiture
restrictions or restrictions on the exercisability of an Award, and
accelerations or waivers thereof, and any provisions related to non-competition
and recapture of gain on an Award, based in each case on such considerations as
the Administrator in its sole discretion determines;

(e) Determine whether, to what extent, and pursuant to what circumstances an
Award may be settled in, or the exercise price of an Award may be paid in cash,
Shares, other Awards, or other property, or an Award may be canceled, forfeited,
or surrendered;

29

--------------------------------------------------------------------------------

 

(f) Prescribe the form of each Award Agreement, which need not be identical for
each Holder;

(g) Decide all other matters that must be determined in connection with an
Award;

(h) Establish, adopt, or revise any rules and regulations as it may deem
necessary or advisable to administer the Plan;

(i) Interpret the terms of, and any matter arising pursuant to, the Plan, any
Program or any Award Agreement;

(j) Make all other decisions and determinations that may be required pursuant to
the Plan or as the Administrator deems necessary or advisable to administer the
Plan; and

(k) Accelerate wholly or partially the vesting or lapse of restrictions of any
Award or portion thereof at any time after the grant of an Award, subject to
whatever terms and conditions it selects and Sections 3.4 and 14.2(d); provided,
however, that the Administrator shall not have the authority to accelerate the
vesting or waive the forfeiture of any Performance-Based Awards.

13.5 Decisions Binding. The Administrator’s interpretation of the Plan, any
Awards granted pursuant to the Plan, any Program, any Award Agreement and all
decisions and determinations by the Administrator with respect to the Plan are
final, binding, and conclusive on all parties.

13.6 Delegation of Authority. To the extent permitted by applicable law or the
rules of any securities exchange or automated quotation system on which the
Shares are listed, quoted or traded, the Board or Committee may from time to
time delegate to a committee of one or more members of the Board or one or more
officers of the Company the authority to grant or amend Awards or to take other
administrative actions pursuant to Article 13; provided, however, that in no
event shall an officer of the Company be delegated the authority to grant awards
to, or amend awards held by, the following individuals: (a) individuals who are
subject to Section 16 of the Exchange Act, (b) Covered Employees, or (c)
officers of the Company (or Directors) to whom authority to grant or amend
Awards has been delegated hereunder; provided, further, that any delegation of
administrative authority shall only be permitted to the extent it is permissible
under Section 162(m) of the Code and applicable securities laws or the rules of
any securities exchange or automated quotation system on which the Shares are
listed, quoted or traded. Any delegation hereunder shall be subject to the
restrictions and limits that the Board or Committee specifies at the time of
such delegation, and the Board may at any time rescind the authority so
delegated or appoint a new delegatee. At all times, the delegatee appointed
under this Section 13.6 shall serve in such capacity at the pleasure of the
Board and the Committee.

30

--------------------------------------------------------------------------------

 

Article 14

MISCELLANEOUS PROVISIONS

14.1 Amendment, Suspension or Termination of the Plan. Except as otherwise
provided in this Section 14.1, the Plan may be wholly or partially amended or
otherwise modified, suspended or terminated at any time or from time to time by
the Board or the Committee. However, without approval of the Company’s
stockholders given within twelve (12) months before or after the action by the
Administrator, no action of the Administrator may, except as provided in Section
14.2, (a) increase the limits imposed in Section 3.1 on the maximum number of
shares which may be issued under the Plan, or (b) reduce the price per share of
any outstanding Option or Stock Appreciation Right granted under the Plan, or
(c) cancel any Option or Stock Appreciation Right in exchange for cash or
another Award when the Option or Stock Appreciation Right price per share
exceeds the Fair Market Value of the underlying Shares. Except as provided in
Section 14.10, no amendment, suspension or termination of the Plan shall,
without the consent of the Holder, impair any rights or obligations under any
Award theretofore granted or awarded, unless the Award itself otherwise
expressly so provides. No Awards may be granted or awarded during any period of
suspension or after termination of the Plan, and in no event may any Award be
granted under the Plan after the tenth (10th) anniversary of the Effective Date.

14.2 Changes in Common Stock or Assets of the Company, Acquisition or
Liquidation of the Company and Other Corporate Events.

(a) In the event of any dividend or other distribution (whether in the form of
cash, Common Stock, other securities or other property), recapitalization,
reclassification, stock split, reverse stock split, combination or exchange of
Shares, merger, consolidation or other distribution (other than normal cash
dividends) of Company assets to stockholders, liquidation, dissolution, sale,
transfer, exchange or other disposition of all or substantially all of the
assets of the Company, or any other change affecting the Shares of the Company’s
Common Stock or the share price of the Company’s Common Stock other than an
Equity Restructuring, the Administrator shall make equitable adjustments, if
any, to reflect such change with respect to (i) the aggregate number and kind of
Shares that may be issued under the Plan (including, but not limited to,
adjustments of the limitations in Section 3.1 on the maximum number and kind of
Shares which may be issued under the Plan, adjustments of the Award Limit, and
adjustments of the manner in which Shares subject to Full Value Awards will be
counted); (ii) the number and kind of Shares (or other securities or property)
subject to outstanding Awards; (iii) the terms and conditions of any outstanding
Awards (including, without limitation, any applicable performance targets or
criteria with respect thereto); and (iv) the grant or exercise price per share
for any outstanding Awards under the Plan. Any adjustment affecting an Award
intended as Performance-Based Compensation shall be made consistent with the
requirements of Section 162(m) of the Code.

(b) In the event of any transaction or event described in Section 14.2(a) or any
unusual or nonrecurring transactions or events affecting the Company, any
Affiliate of the Company, or the financial statements of the Company or any
Affiliate, or of changes in applicable laws, regulations or accounting
principles, the Administrator, in its sole discretion,

31

--------------------------------------------------------------------------------

 

and on such terms and conditions as it deems appropriate, either by the terms of
the Award or by action taken prior to the occurrence of such transaction or
event and either automatically or upon the Holder’s request, is hereby
authorized to take any one or more of the following actions whenever the
Administrator determines that such action is appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan or with respect to any Award under the Plan, to
facilitate such transactions or events or to give effect to such changes in
laws, regulations or principles:

(i) To provide for either (A) termination of any such Award in exchange for an
amount of cash, if any, equal to the amount that would have been attained upon
the exercise of such Award or realization of the Holder’s rights (and, for the
avoidance of doubt, if as of the date of the occurrence of the transaction or
event described in this Section 14.2 the Administrator determines in good faith
that no amount would have been attained upon the exercise of such Award or
realization of the Holder’s rights, then such Award may be terminated by the
Company without payment) or (B) the replacement of such Award with other rights
or property selected by the Administrator in its sole discretion having an
aggregate value not exceeding the amount that could have been attained upon the
exercise of such Award or realization of the Holder’s rights had such Award been
currently exercisable or payable or fully vested;

(ii) To provide that such Award be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices;

(iii) To make adjustments in the number and type of shares of the Company’s
stock (or other securities or property) subject to outstanding Awards, and in
the number and kind of outstanding Restricted Stock or Deferred Stock and/or in
the terms and conditions of (including the grant or exercise price), and the
criteria included in, outstanding Awards and Awards which may be granted in the
future;

(iv) To provide that such Award shall be exercisable or payable or fully vested
with respect to all shares covered thereby, notwithstanding anything to the
contrary in the Plan or the applicable Program or Award Agreement; and

(v) To provide that the Award cannot vest, be exercised or become payable after
such event.

(c) In connection with the occurrence of any Equity Restructuring, and
notwithstanding anything to the contrary in Sections 14.2(a) and 14.2(b):

(i) The number and type of securities subject to each outstanding Award and the
exercise price or grant price thereof, if applicable, shall be equitably
adjusted; and/or

(ii) The Administrator shall make such equitable adjustments, if any, as the
Administrator in its discretion may deem appropriate to reflect such Equity
Restructuring with respect to the aggregate number and kind of shares that may
be issued under the Plan (including, but not limited to, adjustments of the
limitations in Section 3.1 on the maximum

32

--------------------------------------------------------------------------------

 

number and kind of shares which may be issued under the Plan, and adjustments of
the Award Limit, and adjustments of the manner in which shares subject to Full
Value Awards will be counted). The adjustments provided under this Section
14.2(c) shall be nondiscretionary and shall be final and binding on the affected
Holder and the Company.

(d) The Administrator may, in its sole discretion, include such further
provisions and limitations in any Award, Award Agreement or certificate, as it
may deem equitable and in the best interests of the Company, that are not
inconsistent with the provisions of the Plan.

(e) With respect to Awards which are granted to Covered Employees and are
intended to qualify as Performance-Based Compensation, no adjustment or action
described in this Section 14.2 or in any other provision of the Plan shall be
authorized to the extent that such adjustment or action would cause such Award
to fail to so qualify as Performance-Based Compensation, unless the
Administrator determines that the Award should not so qualify. No adjustment or
action described in this Section 14.2 or in any other provision of the Plan
shall be authorized to the extent that such adjustment or action would cause the
Plan to violate Section 422(b)(1) of the Code. Furthermore, no such adjustment
or action shall be authorized to the extent such adjustment or action would
result in short-swing profits liability under Section 16 or violate the
exemptive conditions of Rule 16b-3 unless the Administrator determines that the
Award is not to comply with such exemptive conditions.

(f) The existence of the Plan, the Program, the Award Agreement and the Awards
granted hereunder shall not affect or restrict in any way the right or power of
the Company or the stockholders of the Company to make or authorize any
adjustment, recapitalization, reorganization or other change in the Company’s
capital structure or its business, any merger or consolidation of the Company,
any issue of stock or of options, warrants or rights to purchase stock or of
bonds, debentures, preferred or prior preference stocks whose rights are
superior to or affect the Common Stock or the rights thereof or which are
convertible into or exchangeable for Common Stock, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.

(g) No action shall be taken under this Section 14.2 which shall cause an Award
to fail to comply with Section 409A of the Code or the Treasury Regulations
thereunder, to the extent applicable to such Award.

(h) In the event of any pending stock dividend, stock split, combination or
exchange of shares, merger, consolidation or other distribution (other than
normal cash dividends) of Company assets to stockholders, or any other change
affecting the Shares or the share price of the Common Stock including any Equity
Restructuring, for reasons of administrative convenience, the Company in its
sole discretion may refuse to permit the exercise of any Award during a period
of thirty (30) days prior to the consummation of any such transaction.

(i) Except as expressly provided in the Plan, no Holder shall have any rights by
reason of any subdivision or consolidation of shares of stock of any class, the
payment of any dividend, any increase or decrease in the number of shares of
stock of any class or any

33

--------------------------------------------------------------------------------

 

dissolution, liquidation, merger, or consolidation of the Company or any other
corporation. Except as expressly provided in the Plan or pursuant to action of
the Administrator under the Plan, no issuance by the Company of shares of stock
of any class, or securities convertible into shares of stock of any class, shall
affect, and no adjustment by reason thereof shall be made with respect to, the
number of shares of Stock subject to an Award or the grant or exercise price of
any Award.

14.3 Change in Control

(a) Notwithstanding any other provision of the Plan, except as otherwise set
forth in an Award Agreement, in the event of a Change in Control, each
outstanding Award shall remain outstanding, or shall be assumed or a Substitute
Award shall be provided by the successor corporation, or a parent or Subsidiary
of the successor corporation.

(b) Except as otherwise set forth in an Award Agreement, if the Award continues
to be outstanding following the effective date of a Change in Control, then in
the event of a Holder’s Qualified Termination with the Company or any of its
subsidiaries during the two (2) year period following the Change in Control and
prior to the full vesting of the Award granted prior to the Change in Control,
all outstanding unvested Awards granted to the Holder prior to the Change in
Control shall immediately become fully vested and exercisable to the extent
permitted by law, notwithstanding any provisions of the Plan or of the
applicable Award Agreement to the contrary.

(c) Except as otherwise set forth in an Award Agreement, in the event that the
successor corporation, or a parent or Subsidiary of the successor corporation,
with respect to the Change in Control transaction refuses to assume or provide a
Substitute Award for the Award, the Holder shall have the right to exercise the
Award as to all of the shares subject thereto, including shares as to which such
Award otherwise would not be exercisable, and the Holder shall have the right to
vest in, and received a distribution of, such Award, with respect to all of the
shares subject thereto.

(d) If an Award becomes exercisable in lieu of assumption or substitution with a
Substitute Award by the successor corporation, or a parent or subsidiary
corporation, with respect to a Change in Control transaction, the Administrator
shall notify the Holder that the Award shall be fully exercisable for a period
of not less than fifteen (15) days from the date of such notice prior to the
Change in Control transaction, and the Award shall terminate upon the expiration
of such period.

(e) For purposes of this Section 14.3, the Award shall be assumed if, following
the Change in Control transaction, the Award confers on the Holder the right to
purchase or receive, for each Share subject to the Award immediately prior to
the Change in Control transaction, the consideration (whether in stock, cash, or
other securities or property, or a combination thereof) received or to be
received for each Share in the Change in Control transaction on the effective
date of the Change in Control transaction (and if holders of Shares were offered
a choice of consideration, the type of consideration chosen by the holders of a
majority of the issued or outstanding Shares); provided, however, that, if such
consideration received in the Change in Control transaction was not solely
common stock of the successor

34

--------------------------------------------------------------------------------

 

corporation or its parent, the Administrator may, with the consent of the
successor corporation or its parent, provide for the consideration to be
received upon the exercise, vesting or distribution of the assumed Award, for
each Share subject to the Award, to be solely common stock of the successor
corporation or its parent equal in fair market value to the per Share
consideration received by the holders of Shares in the Change in Control
transaction.

(f) For the avoidance of doubt, any Awards granted prior to the Effective Time
shall not be subject to this Section 14.3 and will be governed by the terms and
conditions of their respective Award Agreements.

(g) No action shall be taken under this Section 14.3 which shall cause an Award
to fail to comply with Section 409A of the Code or the Treasury Regulations
thereunder, to the extent applicable to such Award.

14.4 No Stockholders Rights. Except as otherwise provided herein, a Holder shall
have none of the rights of a stockholder with respect to Shares covered by any
Award until the Holder becomes the record owner of such Shares.

14.5 Paperless Administration. In the event that the Company establishes, for
itself or using the services of a third party, an automated system for the
documentation, granting or exercise of Awards, such as a system using an
internet website or interactive voice response, then the paperless
documentation, granting or exercise of Awards by a Holder may be permitted
through the use of such an automated system.

14.6 Effect of Plan upon Other Compensation Plans. The adoption of the Plan
shall not affect any other compensation or incentive plans in effect for the
Company or any Affiliate. Nothing in the Plan shall be construed to limit the
right of the Company or any Affiliate: (a) to establish any other forms of
incentives or compensation for Employees or Directors of the Company or any
Affiliate, or (b) to grant or assume options or other rights or awards otherwise
than under the Plan in connection with any proper corporate purpose including
without limitation, the grant or assumption of options in connection with the
acquisition by purchase, lease, merger, consolidation or otherwise, of the
business, stock or assets of any corporation, partnership, limited liability
company, firm or association.

14.7 Compliance with Laws. The Plan, the granting and vesting of Awards under
the Plan and the issuance and delivery of Shares and the payment of money under
the Plan or under Awards granted or awarded hereunder are subject to compliance
with all applicable federal, state, local and foreign laws, rules and
regulations (including but not limited to state, federal and foreign securities
law and margin requirements), the rules of any securities exchange or automated
quotation system on which the Shares are listed, quoted or traded, and to such
approvals by any listing, regulatory or governmental authority as may, in the
opinion of counsel for the Company, be necessary or advisable in connection
therewith. Any securities delivered under the Plan shall be subject to such
restrictions, and the person acquiring such securities shall, if requested by
the Company, provide such assurances and representations to the Company as the
Company may deem necessary or desirable to assure compliance with all applicable
legal requirements. To the extent permitted by applicable law, the Plan and
Awards granted or awarded hereunder shall be deemed amended to the extent
necessary to conform to such laws, rules and regulations.

35

--------------------------------------------------------------------------------

 

14.8 Titles and Headings, References to Sections of the Code or Exchange Act.
The titles and headings of the Sections in the Plan are for convenience of
reference only and, in the event of any conflict, the text of the Plan, rather
than such titles or headings, shall control. References to sections of the Code
or the Exchange Act shall include any amendment or successor thereto.

14.9 Governing Law. The Plan and any agreements hereunder shall be administered,
interpreted and enforced under the internal laws of the State of Delaware
without regard to conflicts of laws thereof or of any other jurisdiction.

14.10 Section 409A. To the extent that the Administrator determines that any
Award granted under the Plan is subject to Section 409A of the Code, the Program
pursuant to which such Award is granted and the Award Agreement evidencing such
Award shall incorporate the terms and conditions required by Section 409A of the
Code. To the extent applicable, the Plan, the Program and any Award Agreements
shall be interpreted in accordance with Section 409A of the Code and Department
of Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the Effective Date. Notwithstanding any provision of the Plan to
the contrary, in the event that following the Effective Date the Administrator
determines that any Award may be subject to Section 409A of the Code and related
Department of Treasury guidance (including such Department of Treasury guidance
as may be issued after the Effective Date), the Administrator may adopt such
amendments to the Plan and the applicable Program and Award Agreement or adopt
other policies and procedures (including amendments, policies and procedures
with retroactive effect), or take any other actions, that the Administrator
determines are necessary or appropriate to (a) exempt the Award from Section
409A of the Code and/or preserve the intended tax treatment of the benefits
provided with respect to the Award, or (b) comply with the requirements of
Section 409A of the Code and related Department of Treasury guidance and thereby
avoid the application of any penalty taxes under such Section.

14.11 No Rights to Awards. No Eligible Individual or other person shall have any
claim to be granted any Award pursuant to the Plan, and neither the Company nor
the Administrator is obligated to treat Eligible Individuals, Holders or any
other persons uniformly.

14.12 Unfunded Status of Awards. The Plan is intended to be an “unfunded” plan
for incentive compensation. With respect to any payments not yet made to a
Holder pursuant to an Award, nothing contained in the Plan or any Program or
Award Agreement shall give the Holder any rights that are greater than those of
a general creditor of the Company or any Affiliate.

14.13 Indemnification. To the extent allowable pursuant to applicable law, each
member of the Committee or of the Board shall be indemnified and held harmless
by the Company from any loss, cost, liability, or expense that may be imposed
upon or reasonably incurred by such member in connection with or resulting from
any claim, action, suit, or proceeding to which he or she may be a party or in
which he or she may be involved by reason of any action or failure to act
pursuant to the Plan and against and from any and all amounts paid by him or her
in satisfaction of judgment in such action, suit, or proceeding against him or
her; provided he or she gives the Company an opportunity, at its own expense, to
handle and defend the same before he or she undertakes to handle and defend it
on his or her own behalf. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such

36

--------------------------------------------------------------------------------

 

persons may be entitled pursuant to the Company’s memorandum and articles of
association, as a matter of law, or otherwise, or any power that the Company may
have to indemnify them or hold them harmless.

14.14 Relationship to other Benefits. No payment pursuant to the Plan shall be
taken into account in determining any benefits under any pension, retirement,
savings, profit sharing, group insurance, welfare or other benefit plan of the
Company or any Affiliate except to the extent otherwise expressly provided in
writing in such other plan or an agreement thereunder.

14.15 Expenses. The expenses of administering the Plan shall be borne by the
Company and its Affiliates.

14.16 Forfeiture and Clawback Provisions. Pursuant to its general authority to
determine the terms and conditions applicable to Awards and the Award Agreements
under the Plan, the Administrator shall have the right to provide, in the terms
of Awards granted following the Effective Time under the Plan, or to require a
Holder of an Award granted following the Effective Time to agree by separate
written instrument, that (a) any proceeds, gains or other economic benefit
actually or constructively received by the Holder upon any receipt or exercise
of the Award, or upon the receipt or resale of any Common Stock underlying the
Award, must be paid to the Company, and (b) the Award shall terminate and any
unexercised portion of the Award (whether or not vested) shall be forfeited, if
(i) a Termination of Service occurs prior to a specified date, or within a
specified time period following receipt or exercise of the Award, or (ii) the
Holder at any time, or during a specified time period, engages in any activity
in competition with the Company, or which is inimical, contrary or harmful to
the interests of the Company, as further defined by the Administrator or (iii)
the Holder incurs a Termination of Service for “cause” (as such term is defined
in the sole and absolute discretion of the Committee, or as set forth in a
written agreement relating to such Award between the Company and the Holder).  

 

37